Opinion by
Judge Pryor:
' It is difficult to perceive any valid objection to the introduction of the books, of Herne and McNess for the purpose of showing thfe entry made with reference to the $700. Here was a controversy between two who had been partners, and resort is had to their books for the purpose of showing certain charges and credits made. This was certainly competent, and the objection made by counsel based on the case of Brown v. Fall’s Adm’r cannot be made to apply to this case. In that case the entries were offered as evidence against third parties, and, of course, a different rule prevails. Besides, the fact of the entry or the withdrawal of the $700 is clearly shown, and that it was accounted for by the appellees is equally certain.
It was a mere issue of fact, and no error is perceived to the prejudice of the appellant, either in the objection made to the pleadings or the evidence.
Judgment affirmed.